Third District Court of Appeal
                               State of Florida

                        Opinion filed August 17, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1752
                        Lower Tribunal No. 20-9717
                           ________________


                              Alexei Rasin,
                                  Appellant,

                                     vs.

                          Elena Vertlib, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Alexei Rasin, in proper person.

     Florida Justice Law Group, and Anna Lenchus, for appellees.


Before FERNANDEZ, C.J., and EMAS and HENDON, JJ.

     PER CURIAM.

     Affirmed.